Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Sanjurjo appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Sanjurjo, No. 3:98-cr-00338-REP-1 (E.D.Va. May 9, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this *187court and argument would not aid the decisional process.

AFFIRMED.